           Case 1:14-cr-00359-LY Document 125 Filed 09/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 UNITED STATES OF AMERICA,                       §
   Plaintiff                                     §
                                                 §
 v.                                                              Case Nos. 1:14-CR-359-LY
                                                 §
                                                 §                         1:20-CR-159-LY
 CLAYTON ERIC CLAFLIN,
   Defendant                                     §


                                           ORDER

      Now before the Court is Defendant Clayton Eric Claflin’s Unopposed Motion to Withdraw

from Appeal and Request for Appointment of New Counsel, filed September 1, 2021 in Case

No. 1:20-CR-159-LY (Dkt. 64) and September 14, 2021 in Case No. 1:14-CR-359-LY (Dkt. 123).

The District Court referred the motions to the undersigned Magistrate Judge for resolution on

September 14, 2021. Dkt. 65; Dkt. 125.

      In Case No. 1:14-CR-359-LY, Defendant was convicted of Possession of a Firearm by a

Convicted Felon, in violation of 18 U.S.C. § 922(g)(1), and sentenced to time served, followed by

a three-year term of supervised release. Dkt. 91. A petition to revoke Defendant’s supervised

release was issued March 9, 2020, and remains pending. Dkt. 94.

      In Case No. 1:20-cr-159-LY, Defendant is charged with Possession of a Firearm by a

Convicted Felon, in violation of 18 U.S.C. § 922(g)(1). Dkt. 15. On April 1, 2021, the Court found

that Defendant is not mentally competent to stand trial at the present time and entered an Order of

Temporary Commitment. Dkt. 34. Defendant filed a Notice of Appeal of that order to the United

States Court of Appeals for the Fifth Circuit on April 9, 2021. Dkt. 35; United States of America

v. Clayton Eric Claflin, No. 21-50302 (5th Cir. Apr. 9, 2021).
          Case 1:14-cr-00359-LY Document 125 Filed 09/16/21 Page 2 of 2




   Defendant now asks that his attorney, Keith T. Lauerman, be permitted to withdraw from the

interlocutory appeal and that he be appointed new appellate counsel. Mr. Lauerman states that he

“desires to continue as counsel in the trial court.” Motion to Withdraw from Appeal ¶ 9. The United

States Attorney Appellate Division does not oppose the motion.

   Having considered the Motion to Withdraw from Appeal, the undersigned finds that there is

good cause to grant the motion and permit counsel to withdraw from representation of Defendant

on appeal. IT IS THEREFORE ORDERED that Keith T. Lauerman is hereby WITHDRAWN

as Defendant’s appellate counsel of record in Case Nos. 1:14-CR-359-LY and 1:20-CR-159-LY.

   Defendant has been detained since March 10, 2020, when he was arrested pursuant to a warrant

issued on the petition to revoke his supervised release. Consistent with the Financial Affidavit

Defendant completed the day of his arrest (Dkt. 96 in Case No. 1:14-CR-359-LY), the Court finds

that Defendant is financially unable to employ counsel on appeal, and that the interests of justice

require that counsel be appointed to represent him.

   IT IS FURTHER ORDERED that WORTH CARROLL #24091192 is hereby

APPOINTED to represent Defendant on appeal of Case No. 1:14-CR-359-LY and in any appeal

that may be taken in Case No. 1:20-CR-159-LY.

   SIGNED on September 16, 2021.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                  2
